Title: To Thomas Jefferson from Martin Van Buren, 8 June 1824
From: Van Buren, Martin
To: Jefferson, Thomas


Dear Sir,
Washington
June 8 1824
I send you Pickerings review. You will see that the violence of his political antipathies instead of yielding in the course of nature to the influence of time & retirement have increased with his years. I fear this is too much reason to believe, that his individual case furnishes a correct criterion, by which to test the temper of his party, & to estimate the probable consequences of their indirect restoration to power, under the specious pretext of an amalgamation of parties. Mr Crawford has been worse since I left here. In consequence of which his friends sent for Dr Potter a distinguished Physician of Baltimore. He visited Mr C. on Saturday for the second time & in a note we received from him in the evening he says “Mr Crawfords situation is greatly ameliorated and I entertain no doubt of the speedy restoration to perfect health.” The Edwards committee met yesterday. E. appeared before them & desired to know in what character he was to be regarded. He declined the office of prosecutor, said he was no witness, & that he wished to prove nothing by his own testimony. The com. after deliberation informed him, that he had prepared an accusation agt. Mr C., which it became a public duty to have examined into. That they sent for him to give him an opportunity to support it, & that they had determined to examine him as a witness. He then requested Mr Cheerce & Mr Jenning to be  sent for, which was done & the committee adjorned. The testimony of the witness required will be immaterial, & it is supposed that the object of the course Edward pursues is to avoid impeachmentOf his credit as a Witness, to which testimony has been obtained. The proceedings of the committee are not entirely public, & I have this information from Mr Forsyth who attends in behalf of Mr Crawford. Mr Forsyth wish to be remembered to you & I promised to present his best respects to Miss Ellen but shamefully forget to do so. He showed me a letter from Pensylvania urging with great earnestness the effect which would be produced in that state by some expression by you on the subject of the persecution to which Mr Crawford has been exposed. Will you have the goodness to remember me cordially to Mr & Mrs R. & the young ladies and to accept the assurance of my perfect respect & esteem.M. V. Buren